Case 6:21-cv-02159-RRS-PJH Document 1 Filed 07/23/21 Page 1 of 24 PageID #: 1




                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
 MICHAEL HENSGENS,

 Plaintiff,                                       Civil Action No.:
 vs.                                              COMPLAINT FOR DAMAGES
 SYNGENTA AG; SYNGENTA CROP
 PROTECTION, LLC; CHEVRON U.S.A.
 INC.; and DOES 1 through 100 inclusive,          DEMAND FOR JURY TRIAL

  Defendants


                                           COMPLAINT


       Plaintiff, MICHAEL HENSGENS (hereinafter referred to as “Plaintiff”), by and
through undersigned counsel, alleges upon information and belief and complains of
Defendants Syngenta AG (“SAG”) and Syngenta Crop Protection, LLC (“SCPLLC”)
(together with their predecessors-in-interest, referred to collectively as the “Syngenta
Defendants”); Chevron U.S.A. Inc. (together with its predecessors-in-interest, referred to
collectively as the “Chevron Defendants”); and Does One through One Hundred, and states:
                              STATEMENT OF THE CASE
       1.      Plaintiff, MICHAEL HENSGENS, suffers from Parkinson’s disease caused by
his exposure to the herbicide Paraquat.
       2.      Plaintiff, MICHAEL HENSGENS, is a Louisiana resident.
       3.      Defendants are companies that since 1964 have manufactured, distributed,
licensed, marketed, and sold Paraquat for use in the United States, including California.
       4.      Plaintiff brings this action to recover damages for personal injuries resulting
from exposure to Paraquat manufactured, distributed, and sold by Defendants.
       5.      Defendants’ tortious conduct, including their negligent acts and omissions in
the research, testing, design, manufacture, marketing, and sale of Paraquat, caused Plaintiff’s
injuries. At all relevant times, Defendants knew, or in the exercise of reasonable care should
Case 6:21-cv-02159-RRS-PJH Document 1 Filed 07/23/21 Page 2 of 24 PageID #: 2




have known, that Paraquat was a highly toxic substance that can cause severe neurological
injuries and impairment, and should have taken steps in their research, manufacture, and sale
of Paraquat to ensure that people would not be harmed by foreseeable uses of Paraquat.
       6.      Plaintiff filed a previous action in the Northern District of California, No. 3:21-
cv-03932-SK, which was transferred to the Southern District of Illinois by the MDL Panel,
and was re-designated Civil Action No. 3:21-pq-00617-NJR in the MDL. Plaintiff maintains
and continues to allege that jurisdiction and venue are proper against all Defendants in the
Northern District of California, under California law. This protective action is being filed
out of an abundance of caution.
                                       JURISDICTION
       7.      Notwithstanding Plaintiff’s allegations above regarding the propriety of
jurisdiction and venue in the Northern District of California, this Court has original
jurisdiction pursuant to 28 U.S.C. §1332 because there is complete diversity of citizenship
between Plaintiff and each Defendant. Indeed, Plaintiff is a resident of Louisiana; SPLLC is
a Delaware limited liability company with its principal place of business in Greensboro, North
Carolina (SPLLC is a wholly-owned subsidiary of Defendant SAG); SAG is a foreign
corporation with its principal place of business in Basel, Switzerland; and Chevron U.S.A.,
Inc. is a Pennsylvania corporation with its principal place of business in San Ramon in Contra
Costa County, California. Defendants are all either incorporated and/or have their principal
place of business outside of the state in which the Plaintiff resides.
       8.      The amount in controversy between Plaintiff and Defendants exceeds $75,000,
exclusive of interest and cost.
                                            VENUE
       9.      Notwithstanding Plaintiff’s allegations above regarding the propriety of
jurisdiction and venue in the Northern District of California, venue is proper within the
Western District of Louisiana pursuant to 28 U.S.C. §1391(b)(2) as a substantial part of the
events or omissions giving rise to the claim occurred in this District.



                                                                                                2
Case 6:21-cv-02159-RRS-PJH Document 1 Filed 07/23/21 Page 3 of 24 PageID #: 3




                                          PARTIES
       10.     The true names or capacities whether individual, corporate, governmental or
associate, of the defendants named herein as Doe are unknown to Plaintiff who therefore sues
said defendants by such fictitious names. Plaintiff prays leave to amend this Complaint to
show their true names and capacities and/or bases for liability when the same have been finally
determined.
       11.     Plaintiff is informed and believes, and upon such information and belief
alleges, that each of the defendants designated herein as Doe is strictly, negligently, or
otherwise legally responsible in some manner for the events and happenings herein referred
to, and negligently or otherwise caused injury and damages proximately thereby to Plaintiff
as is hereinafter alleged.
       12.     At all times herein mentioned each and every of the Defendants was the agent,
servant, employee, joint-venturer, alter ego, successor-in-interest, and predecessor-in-interest
of each of the other, and each was acting within the course and scope of their agency, service,
joint venture, alter ego relationship, employment, and corporate interrelationship.
       13.     U.K. manufacturer Imperial Chemical Industries Ltd. a/k/a Imperial Chemical
Industries PLC (“ICI”) first introduced Paraquat to world markets in or about 1962 under the
brand name GRAMOXONE®.
       14.     In or about 1971, ICI created or acquired a wholly owned U.S. subsidiary
organized under the laws of the State of Delaware, which was ultimately known as ICI
Americas Inc. (“ICI Americas”).
       15.     Chevron Chemical Company was a corporation organized under the laws of the
State of Delaware.
       16.     Pursuant to distribution and licensing agreements with ICI and ICI Americas,
Chevron Chemical Company had exclusive rights to distribute and sell Paraquat in the United
States and did in fact manufacture, formulate, distribute, and sell Paraquat in the United
States, including in California for use in California, from approximately 1964 until
approximately 1986.

                                                                                              3
Case 6:21-cv-02159-RRS-PJH Document 1 Filed 07/23/21 Page 4 of 24 PageID #: 4




       17.     Chevron U.S.A. Inc. is the successor-in-interest to Chevron Chemical
Company.
       18.     At all relevant times, Chevron Chemical Company acted as the agent of
Chevron U.S.A. Inc. in selling and distributing Paraquat in the U.S. At all relevant times,
Chevron Chemical Company was acting within the scope of its agency in selling and
distributing Paraquat. Chevron U.S.A. Inc. is liable for the acts of its agent.
       19.     From approximately 1964 through approximately 1986, pursuant to distribution
and licensing agreements with Chevron Chemical Company, SAG’s and/or SCPLLC’s
predecessors-in-interest, ICI and ICI Americas, and Does One through One Hundred
manufactured some or all of the Paraquat that Chevron Chemical Company distributed and
sold in the United States, including in California for use in California.
       20.     From approximately 1964 through approximately 1986, pursuant to distribution
and licensing agreements between and among them, ICI, ICI Americas, Chevron Chemical
Company, and Does One through One Hundred acted in concert to register, manufacture,
formulate, and distribute and sell (through Chevron Chemical Company) Paraquat for use in
the U.S., including in California for use in California, and their respective successors-in-
interest, SAG, SCPLLC, and Chevron U.S.A. Inc., are jointly liable for the resulting injuries
alleged herein.
       21.     After 1986, SCPLLC, Does One through One Hundred, and/or their
predecessors-in-interest sold and distributed and continue to sell and distribute Paraquat in
the United States, including in California for use in California and Louisiana for use in
Louisiana.
       22.     As a result of mergers and corporate restructuring, SAG is the successor-in-
interest to ICI.
       23.     As a result of mergers and corporate restructuring, SCPLLC is the successor-
in-interest to ICI Americas, Inc.
       24.     Thus, from approximately 1964 through the present, the Syngenta Defendants,
Does One through One Hundred, or their predecessors-in-interest have manufactured,

                                                                                           4
Case 6:21-cv-02159-RRS-PJH Document 1 Filed 07/23/21 Page 5 of 24 PageID #: 5




formulated, distributed, and sold Paraquat for use in the U.S., including in California for use
in California.
                         PLAINTIFF’S EXPOSURE TO PARAQUAT
       25.       At all relevant times, Plaintiff, MICHAEL HENSGENS, worked in the
agricultural business. He worked as a distributor of Paraquat through his family’s business,
G&H Seed, in Louisiana. As a field representative for the business, Plaintiff was directly
responsible for checking fields both before and after Paraquat was sprayed for approximately
three (3) years, and up to thirty (30) days each year. This task involved walking the fields
after Paraquat was applied to determine the effectiveness of the application. In this capacity,
Plaintiff was exposed to Paraquat: (1) when it was mixed, loaded, applied, and/or cleaned;
(2) as a result of spray drift (the movement of herbicide spray droplets from the target area to
an area where herbicide application was not intended, typically by wind); and/or (3) as a result
of contact with sprayed plants.
       26.       At all relevant times, it was reasonably foreseeable that when Paraquat was
used in the intended or a reasonably foreseeable manner, users of Paraquat and persons nearby
would be exposed to it.
       27.       At all relevant times, it was reasonably foreseeable that Paraquat could enter
the human body: (1) through absorption or penetration of the skin, mucous membranes, and
other epithelial tissues (including tissues of the mouth, nose and nasal passages, trachea, and
conducting airways, particularly where cuts, abrasions, rashes, sores, or other tissue damage
were present); (2) through the olfactory bulb; (3) through respiration into the lungs; and (4)
through ingestion into the digestive tract of small droplets swallowed after entering the mouth,
nose, or conducting airways.
                      PARAQUAT CAUSES PARKINSON’S DISEASE
       28.       At all relevant times, it was reasonably foreseeable that Paraquat that entered a
human body could ultimately enter the brain.
       29.       At all relevant times, it was reasonably foreseeable that Paraquat that entered a
human body could induce the misfolding of the alpha synuclein protein.

                                                                                                5
Case 6:21-cv-02159-RRS-PJH Document 1 Filed 07/23/21 Page 6 of 24 PageID #: 6




       30.    Parkinson’s disease is a progressive neurodegenerative disorder of the brain
that affects primarily the motor system-the part of the central nervous system that controls
movement.
       31.    The characteristic symptoms of Parkinson’s disease are its “primary” motor
symptoms: resting tremor (shaking movement when the muscles are relaxed), bradykinesia
(slowness in voluntary movement and reflexes), rigidity (stiffness and resistance to passive
movement), and postural instability (impaired balance).
       32.    Parkinson’s disease’s primary motor symptoms often result in “secondary”
motor symptoms such as freezing of gait; shrinking handwriting; mask-like expression;
slurred, monotonous, quiet voice; stooped posture; muscle spasms; impaired coordination;
difficulty swallowing; and excess saliva and drooling caused by reduced swallowing
movements.
       33.    Non-motor symptoms-such as loss of or altered sense of smell; constipation;
low blood pressure on rising to stand; sleep disturbances; and depression-are present in most
cases of Parkinson’s disease, often for years before any of the primary motor symptoms
appear.
       34.    There is currently no cure for Parkinson’s disease; no treatment will stop or
reverse its progression; and the treatments most commonly prescribed for its motor symptoms
tend to become progressively less effective, and to increasingly cause unwelcome side effects,
the longer they are used.
       35.    One of the primary pathophysiological hallmarks of Parkinson’s disease is the
selective degeneration and death of dopaminergic neurons (dopamine-producing nerve cells)
in a part of the brain called the substantia nigra pars compacta (“SNpc”).
       36.    Dopamine is a neurotransmitter (a chemical messenger that transmits signals
from one neuron to another neuron, muscle cell, or gland cell) that is critical to the brain’s
control of motor function (among other things).
       37.    The death of dopaminergic neurons in the SNpc decreases the production of
dopamine. Once dopaminergic neurons die, they are not replaced; when enough dopaminergic

                                                                                            6
Case 6:21-cv-02159-RRS-PJH Document 1 Filed 07/23/21 Page 7 of 24 PageID #: 7




neurons have died, dopamine production falls below the level the brain requires for proper
control of motor function, resulting in the motor symptoms of Parkinson’s disease.
        38.     The presence of Lewy bodies (insoluble aggregates of a protein called alpha-
synuclein) in many of the remaining dopaminergic neurons in the SNpc is another of the
primary pathophysiological hallmarks of Parkinson’s disease.
        39.     Dopaminergic neurons are particularly susceptible to oxidative stress, a
disturbance in the normal balance between oxidants present in cells and cells’ antioxidant
defenses.
        40.     Scientists who study Parkinson’s disease generally agree that oxidative stress
is a major factor in-if not the precipitating cause of-the degeneration and death of
dopaminergic neurons in the SNpc and the accumulation of Lewy bodies in the remaining
dopaminergic neurons that are the primary pathophysiological hallmarks of the disease.
        41.     Paraquat is highly toxic to both plants and animals, creating oxidative stress
that causes or contributes to cause the degeneration and death of plant or animal cells.
        42.     Paraquat creates oxidative stress in the cells of plants and animals because of
“redox properties” that are inherent in its chemical composition and structure: it is a strong
oxidant, and it readily undergoes “redox cycling” in the presence of molecular oxygen, which
is plentiful in living cells.
        43.     The redox cycling of Paraquat in living cells interferes with cellular functions
that are necessary to sustain life-with photosynthesis in plant cells, and with cellular
respiration in animal cells. The redox cycling of Paraquat in living cells creates a “reactive
oxygen species” known as superoxide radical, an extremely reactive molecule that can initiate
a cascading series of chemical reactions that creates other reactive oxygen species that damage
lipids, proteins, and nucleic acids, molecules that are essential components of the structures
and functions of living cells. Because the redox cycling of Paraquat can repeat indefinitely in
the conditions typically present in living cells, a single molecule of Paraquat can trigger the
production of countless molecules of destructive superoxide radical.
        44.     Paraquat’s redox properties have been known to science since at least the

                                                                                              7
Case 6:21-cv-02159-RRS-PJH Document 1 Filed 07/23/21 Page 8 of 24 PageID #: 8




1930s.
         45.     It has been scientifically known since the 1960s that Paraquat (due to its redox
properties) is toxic to the cells of plants and animals. The same redox properties that make
Paraquat toxic to plant cells and other types of animal cells make it toxic to dopaminergic
neurons in humans—that is, Paraquat is a strong oxidant that interferes with the function of,
damages, and ultimately kills dopaminergic neurons in the human brain by creating oxidative
stress through redox cycling.
         46.     Paraquat is one of only a handful of toxins that scientists use to produce animal
models of Parkinson’s disease, i.e., use in a laboratory to artificially produce the symptoms
of Parkinson’s disease in animals.
         47.     Animal studies involving various routes of exposure have found that Paraquat
creates oxidative stress that results in the degeneration and death of dopaminergic neurons in
the SNpc, other pathophysiology consistent with that seen in human Parkinson’s disease, and
motor deficits and behavioral changes consistent with those commonly seen in human
Parkinson’s disease.
         48.     One Hundreds of in vitro studies (experiments in a test tube, culture dish, or
other controlled experimental environment) have found that Paraquat creates oxidative stress
that results in the degeneration and death of dopaminergic neurons (and many other types of
animal cells).
         49.     Epidemiological studies have found that exposure to Paraquat significantly
increases the risk of contracting Parkinson’s disease. A number of studies have found that the
risk of Parkinson’s disease is more than double in populations with occupational exposure to
Paraquat compared to populations without such exposure.
         50.     These convergent lines of evidence (toxicology, animal experiments, and
epidemiology) demonstrate that Paraquat exposure generally can cause Parkinson’s disease.
                                  PARAQUAT REGULATION
         51.     The Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7 U.S.C.
§136 et seq., which regulates the distribution, sale, and use of pesticides within the U.S.,

                                                                                                8
Case 6:21-cv-02159-RRS-PJH Document 1 Filed 07/23/21 Page 9 of 24 PageID #: 9




requires that pesticides be registered with the U.S. Environmental Protection Agency (“EPA”)
prior to their distribution, sale, or use, except as described by FIFRA. 7 U.S.C. 136a(a).
       52.     The California Food & Agric. Code § D. 7, Ch. 2, which regulates the labeling,
distribution, use, and application of pesticides within the State of California, requires that
pesticides be registered with the California Department of Pesticide Regulation (“CDPR”)
before they are offered for sale in the State of California. Cal. Food & Agric. Code § 12811.
       53.     Paraquat is a “restricted use pesticide” under federal law, see 40 C.F.R. §
152.175, which means it is “limited to use by or under the direct supervision of a certified
applicator,” and is a “restricted material” under California law, see Cal. Code Regs. tit. 3, §
6400(e), which means it cannot be sold, used, or possessed by any person in California without
the proper licensing and permitting.
       54.     As part of the pesticide registration process, the EPA requires, among other
things, a variety of tests to evaluate the potential for exposure to pesticides, toxicity to people
and other potential non-target organisms, and other adverse effects on the environment.
       55.     As a general rule, FIFRA requires registrants, the chemical companies
registered to sell the pesticides, to perform health and safety testing of pesticides. However,
FIFRA does not require the EPA itself to perform health and safety testing of pesticides, and
the EPA generally does not perform such testing.
       56.     The EPA registers (or re-registers) a pesticide if it is persuaded, based largely
on studies and data submitted by the registrant, that: (1) its composition is such as to warrant
the proposed claims for it, 7 U.S.C. § 136a(c)(5)(A); (2) its labeling and other material
required to be submitted comply with the requirements of FIFRA, 7 U.S.C. § 136a(c)(5)(B);
(3) it will perform its intended function without unreasonable adverse effects on the
environment, 7 U.S.C. § 136a(c)(5)(C); and (4) when used in accordance with widespread and
commonly recognized practice it will not generally cause unreasonable adverse effects on the
environment, 7 U.S.C. § 136a(c)(5)(D).
       57.     FIFRA defines “unreasonable adverse effects on the environment” as “any
unreasonable risk to man or the environment, taking into account the economic, social, and

                                                                                                 9
Case 6:21-cv-02159-RRS-PJH Document 1 Filed 07/23/21 Page 10 of 24 PageID #: 10




 environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb).
        58.       Under FIFRA, “[a]s long as no cancellation proceedings are in effect
 registration of a pesticide shall be prima facie evidence that the pesticide, its labeling and
 packaging comply with the registration provisions of [FIFRA].” 7 U.S.C. § 136a(f)(2).
 However, FIFRA further provides that “[i]n no event shall registration of an article be
 construed as a defense for the commission of any offense under [FIFRA].” 7 U.S.C. §
 136a(f)(2).
        59.       The distribution or sale of a pesticide that is misbranded is an offense under
 FIFRA, which provides in relevant part that “it shall be unlawful for any person in any State
 to distribute or sell to any person ... any pesticide which is ... misbranded.” 7 U.S.C. §
 136j(a)(1)(E).
        60.       A pesticide is misbranded under FIFRA if, among other things: (1) its labeling
 bears any statement, design, or graphic representation relative thereto or to its ingredients
 which is false or misleading in any particular, 7 U.S.C. § 136(q)(1)(A); (2) the labeling
 accompanying it does not contain directions for use which are necessary for effecting the
 purpose for which the product is intended and if complied with, together with any
 requirements imposed under section 136a(d) of this title, are adequate to protect health and
 the environment, 7 U.S.C. § 136(q)(1)(F); or (3) the label does not contain a warning or
 caution statement which may be necessary and if complied with, together with any
 requirements imposed under section 136a(d) of this title, is adequate to protect health and the
 environment,” 7 U.S.C. § 136(q)(1)(G).
        61.       As a result, a pesticide may be misbranded despite an EPA determination that
 it met FIFRA’s registration criteria. In other words, notwithstanding its registration, a
 pesticide is misbranded if its label contains “false or misleading” statements, has inadequate
 instructions for use, or omits warnings or cautionary statements necessary to protect human
 health. Similarly, a pesticide may be found to cause unreasonable adverse effects on humans
 when used according to the approved label despite a determination by the EPA that it would
 not.

                                                                                             10
Case 6:21-cv-02159-RRS-PJH Document 1 Filed 07/23/21 Page 11 of 24 PageID #: 11




        62.     Plaintiff does not seek in this action to impose on Defendants any labeling or
 packaging requirement in addition to or different from those required under FIFRA. Any
 allegation in this Complaint that a Defendant breached a duty to provide adequate directions
 for the use of or warnings about Paraquat, breached a duty to provide adequate packaging for
 Paraquat, concealed, suppressed, or omitted to disclose any material fact about Paraquat, or
 engaged in any unfair or deceptive practice regarding Paraquat, is intended and should be
 construed to be consistent with that alleged breach, concealment, suppression, or omission,
 or unfair or deceptive practice having rendered the Paraquat “misbranded” under FIFRA.
 However, Plaintiff brings claims and seeks relief in this action only under state law, and does
 not bring any claims or seek any relief in this action under FIFRA.
                           ACTS OF SYNGENTA DEFENDANTS
        63.     SAG is a foreign corporation organized and existing under the laws of
 Switzerland, with its principal place of business in Basel, Switzerland. It is a successor by
 merger or continuation of business to its corporate predecessors, including but not limited to
 ICI.
        64.     SCPLLC is a limited liability company organized under the laws of the State
 of Delaware. It is a successor by merger or continuation of business to its corporate
 predecessors, including but not limited to ICI Americas. SCPLLC is registered with the State
 of California, Secretary of State to do business in the State of California.
        65.     SCPLLC or its corporate predecessors have sufficient minimum contacts with
 the State of California and have purposefully availed themselves of the privileges of
 conducting business in the State of California, in that they:
                a.     secured and maintained the registration of Paraquat products and other
 pesticides with the CDPR to enable themselves and others to manufacture, distribute, sell,
 and use these products in the State of California;
                b.     marketed, licensed, advertised, distributed, sold, and delivered Paraquat
 and other pesticides to chemical companies, licensees, distributors, and dealers whom they
 expected to distribute and sell Paraquat and other pesticides in or for use in the State of

                                                                                             11
Case 6:21-cv-02159-RRS-PJH Document 1 Filed 07/23/21 Page 12 of 24 PageID #: 12




 California, including the Chevron Defendants and “Syngenta Retailers,” as well as to
 applicators and farmers in the State of California;
               c.      employed or utilized sales representatives to market and sell Paraquat
 and other pesticides in California;
               d.      maintained several locations throughout the State of California,
 including in the towns of Sanger, Granite Bay and Roseville;
               e.      attended meetings of the CDPR’s Pesticide Registration and Evaluation
 Committee relating to the registration of their pesticides, including Paraquat;
               f.      sponsored continuing education seminars for the CDPR at various
 locations in the State of California, including the towns of Oxnard, Seal Beach, Rancho Santa
 Fe, Somis, Orcutt, Woodland and Pala;
               g.      utilized California state courts to promote their pesticide business,
 including filing an action against the CDPR and another pesticide manufacturer for allegedly
 using Syngenta data to obtain approval of pesticides for others without its consent, see
 Syngenta Crop Prot., Inc. v. Helliker (2006) 138 Cal.App.4th 1135; and filing an action
 against the California EPA’s Office of Environmental Health Hazard Assessment challenging
 the agency’s decision to list its pesticide atrazine as a chemical known to cause reproductive
 toxicity under Proposition 65, see Syngenta Crop Protection v. OEHHA (Sacramento Superior
 Court Case No. 34-2014-800001868); and
               h.      performed and funded the testing of pesticides in the State of California.
        66.    SCPLLC’s contacts with the State of California are related to or gave rise to
 this controversy.
        67.    SAG exercises an unusually high degree of control over SCPLLC, such that
 SCPLLC is the agent or mere instrumentality of SAG. SCPLLC’s contacts with California
 are thus imputed to SAG for purposes of jurisdiction. See City of Greenville, Ill. v. Syngenta
 Crop Prot., 9 Inc., 830 F. Supp. 2d 550 (S.D. Ill. 2011).
                           ACTS OF CHEVRON DEFENDANTS
        68.    Chevron U.S.A., Inc. is a corporation organized under the laws of the State of

                                                                                              12
Case 6:21-cv-02159-RRS-PJH Document 1 Filed 07/23/21 Page 13 of 24 PageID #: 13




 Pennsylvania, with its headquarters and principal place of business in San Ramon, California.
          69.     Does One through One Hundred are corporate entities which are agents, joint
 venturers, alter-egos, successors-in-interest, and predecessors-in-interest to Chevron U.S.A.,
 Inc. Does One through One Hundred were each acting within the course and scope of their
 agency, joint venture, alter-ego relationship, and corporate interrelationship. The exact nature,
 relation, and corporate structure of Does One through One Hundred have not yet been finally
 determined. Plaintiff reserves the right to amend this complaint with corporate allegations
 when they are finally determined.
          70.     Jurisdiction is proper over Chevron U.S.A. Inc. because it is a California
 resident and citizen, maintaining its principal place of business and headquarters in California.

                   DEFENDANTS’ TORTIOUS CONDUCT RESULTED IN
                MICHAEL HENSGENS DEVELOPING PARKINSON’S DISEASE

          71.     Plaintiff, MICHAEL HENSGENS, hereby refers to, incorporates, and re-
 alleges by this reference as though set forth in full, each and every allegation hereinabove and
 makes them a part of the following allegations.
          72.     Plaintiff, MICHAEL HENSGENS, is a resident and citizen of Arnaudville,
 Louisiana.
          73.     Plaintiff, MICHAEL HENSGENS, was exposed to Paraquat manufactured and
 sold by Defendants.
          74.     Plaintiff, MICHAEL HENSGENS, was in agricultural business for
 approximately 45 years. He worked as a distributor of Paraquat and was directly responsible
 for checking fields both before and after Paraquat was sprayed for approximately three (3)
 years.
          75.     During this time, Plaintiff, MICHAEL HENSGENS, was in close contact to the
 Paraquat that was designed, manufactured, and distributed by Defendants, and each of them.
          76.     The Paraquat to which Plaintiff, MICHAEL HENSGENS, was exposed entered
 his body through absorption or penetration of the skin, mucous membranes, and other


                                                                                               13
Case 6:21-cv-02159-RRS-PJH Document 1 Filed 07/23/21 Page 14 of 24 PageID #: 14




 epithelial tissues (including tissues of the mouth, nose and nasal passages, trachea, and
 conducting airways, particularly where cuts, abrasions, rashes, sores, or other tissue damage
 are present); and/or 2) through the olfactory bulb; and/or 3) through respiration into the lungs;
 and/or 4) through ingestion into the digestive tract of small droplets swallowed after entering
 the mouth, nose, or conducting airways. Once absorbed, the Paraquat entered his bloodstream,
 attacked his nervous system, and was substantial factor in causing him to suffer Parkinson’s
 disease.
         77.      Plaintiff, MICHAEL HENSGEN, was diagnosed with Parkinson’s disease in
 or about 2014.
         78.      Plaintiff, MICHAEL HENSGENS, had no reason to suspect the diagnosis was
 connected to his past Paraquat exposure.
         79.      Although Plaintiff, MICHAEL HENSGENS, knew that the Paraquat to which
 he was exposed was acutely toxic, he had no reason to suspect that chronic, low-dose exposure
 to Paraquat could cause neurological diseases such as Parkinson’s disease.
         80.      Plaintiff, MICHAEL HENSGENS, was never told, either by a medical
 professional, by media, or by the Defendants, that chronic, low-dose exposure to Paraquat
 could cause him to suffer Parkinson’s disease.
         81.      Plaintiff, MICHAEL HENSGENS, first became aware of Paraquat’s role in
 causing his Parkinson’s disease and the wrongful acts of the Defendants that caused or
 contributed to his developing Parkinson’s disease within a year of the filing date of this
 Complaint.
         82.      Plaintiff, MICHAEL HENSGENS, did not discover this earlier because he had
 no reason to suspect that his working with Paraquat could cause him to suffer Parkinson’s
 disease.
         83.      Defendants’ acts and omissions were a legal, proximate, and substantial factor
 in causing Plaintiff, MICHAEL HENSGENS, to suffer severe and permanent physical
 injuries, pain, mental anguish, and disability, and will continue to do so for the remainder of
 his life.

                                                                                               14
Case 6:21-cv-02159-RRS-PJH Document 1 Filed 07/23/21 Page 15 of 24 PageID #: 15




        84.     By reason of the premises, it became necessary for Plaintiff, MICHAEL
 HENSGENS, to incur expenses from medical care and treatment, and related costs and
 expenses required in the care and treatment of said injuries. Plaintiff MICHAEL
 HENSGENS’s damages in this respect are presently unascertained as said services are still
 continuing.
        85.     By reason of the premises, it will be necessary for Plaintiff, MICHAEL
 HENSGENS, to incur future expenses for medical care and treatment, and related costs and
 expenses required for future care and treatment. Plaintiff’s damages in this respect are
 presently unascertained as said services are still continuing. Plaintiff prays leave to insert
 elements of damages in this respect when the same are finally determined.
        86.     By reason of the premises, Plaintiff, MICHAEL HENSGENS, has been at times
 unable to maintain regular employment, incurring special damages in a presently
 unascertained sum as said loss is still continuing. Plaintiff prays leave to insert elements of
 damages with regards to past wage loss, future wage loss, and lost earning capacity when the
 same are finally determined.
        87.     By reason of the premises, Plaintiff has suffered general (non-economic)
 damages in a sum in excess of the jurisdictional minimum of this court.
        88.     By reason of the premises, Plaintiff has suffered special (economic) damages
 in a sum in excess of the jurisdictional minimum of this court.
                                     CAUSES OF ACTION
                     COUNT I - Strict Products Liability Design Defect
        89.     Plaintiff incorporates by reference each allegation set forth in preceding
 paragraphs as if fully stated herein.
        90.     Defendants are liable to Plaintiff under a products liability theory for marketing
 a defectively-designed product, as well as for failing to adequately warn of the risk of severe
 neurological injury caused by chronic, low-dose exposure to Paraquat.
        91.     At all relevant times, Chevron U.S.A. Inc., the Syngenta Defendants, Does One
 through One Hundred, and their corporate predecessors designed, manufactured, distributed,

                                                                                               15
Case 6:21-cv-02159-RRS-PJH Document 1 Filed 07/23/21 Page 16 of 24 PageID #: 16




 and sold Paraquat for use in the State of California.
        92.    At all relevant times and places, the Paraquat that Chevron U.S.A. Inc., the
 Syngenta Defendants, Does One through One Hundred, and their corporate predecessors
 designed, manufactured, distributed, and sold was used in the intended or a reasonably
 foreseeable manner.
        93.    Plaintiff, MICHAEL HENSGENS, was exposed to Paraquat that Chevron
 U.S.A. Inc., the Syngenta Defendants, Does One through Sixty, and their corporate
 predecessors designed, manufactured, distributed, and sold. As a result of that exposure,
 Paraquat entered Plaintiff, MICHAEL HENSGENS’s body causing Plaintiff to develop
 Parkinson’s disease.
        94.    The Paraquat that Chevron U.S.A. Inc., the Syngenta Defendants, Does One
 through One Hundred, and their corporate predecessors designed, manufactured, distributed,
 and sold did not perform as safely as an ordinary consumer would have expected it to perform
 when used in the intended or a reasonably foreseeable manner, in that:
               a.       as designed, manufactured, formulated and packaged Paraquat was
 likely to be inhaled, ingested, and absorbed into the bodies of persons who used it, who were
 nearby while it was being used, or who entered fields or orchards where it had been sprayed
 (or areas near where it had been sprayed); and
               b.       when inhaled, ingested, or absorbed into the body, it was likely to cause
 neurological damage that was both permanent and cumulative, and repeated low-dose
 exposures were likely to cause neurodegenerative disease, including Parkinson’s disease.
        95.    Alternatively, Chevron U.S.A. Inc., the Syngenta Defendants, Does One
 through One Hundred, and their corporate predecessors’ Paraquat products were defectively
 designed in that the risk of danger inherent in the challenged design outweighed the benefits
 of such design, considering, among other relevant factors, the gravity of the danger posed by
 the challenged design, the likelihood that such danger would occur, the mechanical feasibility
 of a safer alternative design, the financial cost of an improved design, and the adverse
 consequences to the product and to the consumer that would result from an alternative design.

                                                                                              16
Case 6:21-cv-02159-RRS-PJH Document 1 Filed 07/23/21 Page 17 of 24 PageID #: 17




        96.    The design defect existed when the Paraquat left Chevron U.S.A. Inc., the
 Syngenta Defendants, Does One through One Hundred, and their corporate predecessors’
 possession and control.
        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in
 Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein
 incurred, attorneys’ fees and all relief as this Court deems just and proper. Additionally,
 Plaintiff demands a jury trial on all issues contained herein.
                    COUNT II - Strict Products Liability Failure To Warn
        97.    Defendants are also liable to Plaintiff under a products liability theory based
 on their failure to adequately warn of the risks of Paraquat. Plaintiff incorporates by reference
 each allegation set forth in preceding paragraphs as if fully stated herein.
        98.    When Chevron U.S.A. Inc., the Syngenta Defendants, Does One through One
 Hundred, and their corporate predecessors manufactured and sold the Paraquat to which
 Plaintiff was exposed, it was known or knowable to Chevron U.S.A. Inc., the Syngenta
 Defendants, Does One through One Hundred, and their corporate predecessors in light of
 scientific knowledge that was generally accepted in the scientific community that:
               a.      Paraquat was designed, manufactured, formulated, and packaged such
 that it was likely to be inhaled, ingested, and absorbed into the bodies of persons who used it,
 who were nearby while it was being used, or who entered fields or orchards where it had been
 sprayed or areas near where it had been sprayed; and
               b.      when inhaled, ingested, or absorbed into the body, it was likely cause
 latent neurological damage that was both permanent and cumulative, and that repeated, low-
 dose exposures were likely to cause neurodegenerative disease, including Parkinson’s disease.
        99.    The risk of contracting Parkinson’s disease from chronic, low-dose exposure
 to Paraquat presented a substantial danger to users of Paraquat when the product was used in
 a reasonably foreseeable manner.
        100.   An ordinary consumer would not have recognized the potential risk of
 permanent, irreversible neurological damage, including the risk of contracting Parkinson’s

                                                                                               17
Case 6:21-cv-02159-RRS-PJH Document 1 Filed 07/23/21 Page 18 of 24 PageID #: 18




 disease, from chronic, low-dose exposure to Paraquat.
        101.    Chevron U.S.A. Inc., the Syngenta Defendants, Does One through One
 Hundred, and their corporate predecessors failed to warn of the potential risk of permanent,
 irreversible neurological damage from chronic, low-dose exposure to Paraquat, and failed to
 provide adequate instructions regarding avoidance of these risks.
        102.    As a direct and proximate result of Chevron U.S.A. Inc., the Syngenta
 Defendants, Does One through One Hundred, and their corporate predecessors’ marketing a
 defective product, Plaintiff suffered the injuries described in this Complaint.
        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in
 Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein
 incurred, attorneys’ fees and all relief as this Court deems just and proper. Additionally,
 Plaintiff demands a jury trial on all issues contained herein.
                                    COUNT III - Negligence
        103.    Plaintiff incorporates by reference each allegation set forth in preceding
 paragraphs as if fully stated herein.
        104.    At all relevant times, Chevron U.S.A. Inc., the Syngenta Defendants, Does One
 through One Hundred, and their corporate predecessors designed, manufactured, distributed,
 and sold Paraquat for use in the State of California and throughout the United States.
        105.    Plaintiff, MICHAEL HENSGENS, was exposed to Paraquat that Chevron
 U.S.A. Inc., the Syngenta Defendants, Does One through One Hundred, and their corporate
 predecessors manufactured and sold.
        106.    The Paraquat to which Plaintiff was exposed was used in the intended or a
 reasonably foreseeable manner.
        107.    At all times relevant to this claim, in researching, designing, manufacturing,
 packaging, labeling, distributing, and selling Paraquat, Chevron U.S.A. Inc., the Syngenta
 Defendants, Does One through One Hundred, and their corporate predecessors owed a duty
 to exercise ordinary care for the health and safety of the persons whom it was reasonably
 foreseeable could be exposed to Paraquat, including Plaintiff, MICHAEL HENSGENS.

                                                                                           18
Case 6:21-cv-02159-RRS-PJH Document 1 Filed 07/23/21 Page 19 of 24 PageID #: 19




        108.    When Chevron U.S.A. Inc., the Syngenta Defendants, Does One through One
 Hundred, and their corporate predecessors designed, manufactured, packaged, labeled,
 distributed, and sold the Paraquat to which Plaintiff was exposed, it was reasonably
 foreseeable that Paraquat:
                a.      was likely to be inhaled, ingested, and absorbed into the bodies of
 persons who used it, who were nearby while it was being used, or who entered fields or
 orchards where it had been sprayed or areas near where it had been sprayed; and
                b.      when inhaled, ingested, or absorbed into the bodies of persons who used
 it, who were nearby while it was being used, or who entered fields or orchards where it has
 been sprayed or areas near where it has been sprayed, it was likely to cause neurological
 damage that was both permanent and cumulative, and repeated exposures were likely to cause
 neurodegenerative disease, including Parkinson’s disease.
        109.    In breach of the aforementioned duty to Plaintiff, Chevron U.S.A. Inc., the
 Syngenta Defendants, Does One through One Hundred, and their corporate predecessors
 negligently:
                a.      failed to design, manufacture, formulate, and package Paraquat to make
 it unlikely to be inhaled, ingested, and absorbed into the bodies of persons who used it, who
 were nearby while it was being used, or who entered fields or orchards where it had been
 sprayed or areas near where it had been sprayed;
                b.      designed, manufactured, and formulated Paraquat such that it was likely
 to cause neurological damage that was both permanent and cumulative, and repeated
 exposures were likely to cause clinically significant neurodegenerative disease, including
 Parkinson’s disease;
                c.      failed to conduct adequate research and testing to determine the extent
 to which exposure to Paraquat was likely to occur through inhalation, ingestion, and
 absorption into the bodies of persons who used it, who were nearby while it was being used,
 or who entered fields or orchards where it had been sprayed or areas near where it had been
 sprayed;

                                                                                            19
Case 6:21-cv-02159-RRS-PJH Document 1 Filed 07/23/21 Page 20 of 24 PageID #: 20




                d.      failed to conduct adequate research and testing to determine the extent
 to which Paraquat spray drift was likely to occur, including its propensity to drift, the distance
 it was likely to drift, and the extent to which Paraquat spray droplets were likely to enter the
 bodies of persons spraying it or other persons nearby during or after spraying;
                e.      failed to conduct adequate research and testing to determine the extent
 to which Paraquat was likely to cause or contribute to cause latent neurological damage that
 was both permanent and cumulative, and the extent to which repeated exposures were likely
 to cause or contribute to cause clinically significant neurodegenerative disease, including
 Parkinson’s disease;
                f.      failed to direct that Paraquat be used in a manner that would have made
 it unlikely to be inhaled, ingested, and absorbed into the bodies of persons who used it, who
 were nearby while it was being used, or who entered fields or orchards where it had been
 sprayed or areas near where it had been sprayed; and
                g.      failed to warn that Paraquat was likely to cause neurological damage
 that was both permanent and cumulative, and repeated exposures were likely to cause
 clinically significant neurodegenerative disease, including Parkinson’s disease.
        110.    Chevron U.S.A. Inc., the Syngenta Defendants, Does One through One
 Hundred, and their corporate predecessors knew or should have known that users would not
 realize the dangers of exposure to Paraquat and negligently failed to take reasonable steps to
 prevent the foreseeable risk of harm from exposure to Paraquat.
        111.    As a direct and proximate result of Chevron U.S.A. Inc., the Syngenta
 Defendants, Does One through One Hundred, and their corporate predecessors’ negligence,
 Plaintiff suffered the injuries described in this Complaint.
        112.    Additionally, in the course of designing, manufacturing, packaging, labeling,
 distributing, and selling Paraquat, Chevron U.S.A. Inc., the Syngenta Defendants, Does One
 through One Hundred, and their corporate predecessors violated laws, statutes, and
 regulations, including but not limited to: sections of Food & Agriculture Code, Division 7,
 Chapter 2 (Pesticides) and sections of Title 3, California Code of Regulations, Division 6

                                                                                                20
Case 6:21-cv-02159-RRS-PJH Document 1 Filed 07/23/21 Page 21 of 24 PageID #: 21




 (Pesticides).
        113.      Plaintiff was a member of the class of persons that said laws, statutes, and
 regulations were intended to protect.
        114.      The violations of said laws, statutes, and regulations by Chevron U.S.A. Inc.,
 the Syngenta Defendants, and Does One through One Hundred were also substantial factors
 in causing Plaintiff’s injuries.
        115.      The injuries that resulted from the violations by Chevron U.S.A. Inc., the
 Syngenta Defendants, and Does One through One Hundred were the kind of occurrences the
 laws, statutes, and regulations were designed to protect against.
        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in
 Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein
 incurred, attorneys’ fees and all relief as this Court deems just and proper. Additionally,
 Plaintiff demands a jury trial on all issues contained herein.
                 COUNT IV - Breach Of Implied Warranty Of Merchantability
        116.      Plaintiff incorporates by reference each allegation set forth in preceding
 paragraphs as if fully stated herein.
        117.      At all relevant times, Chevron U.S.A. Inc., the Syngenta Defendants, Does One
 through One Hundred, and their corporate predecessors engaged in the business of designing,
 manufacturing, distributing, and selling Paraquat and other restricted-use pesticides and held
 themselves out as having special knowledge or skill regarding Paraquat and other restricted-
 use pesticides.
        118.      At all relevant times, Chevron U.S.A. Inc., the Syngenta Defendants, Does One
 through One Hundred, and their corporate predecessors designed, manufactured, distributed,
 and sold Paraquat for use in the State of California.
        119.      Plaintiff was exposed to Paraquat that Chevron U.S.A. Inc., the Syngenta
 Defendants, Does One through One Hundred, and their corporate predecessors designed,
 manufactured, distributed, and sold.
        120.      The Paraquat to which Plaintiff, MICHAEL HENSGENS, was exposed was not

                                                                                             21
Case 6:21-cv-02159-RRS-PJH Document 1 Filed 07/23/21 Page 22 of 24 PageID #: 22




 fit for the ordinary purposes for which it was used, and in particular:
                a.     it was designed, manufactured, formulated, and packaged such that it
 was likely to be inhaled, ingested, and absorbed into the bodies of persons who used it, who
 were nearby while it was being used, or who entered fields or orchards where it had been
 sprayed or areas near where it had been sprayed; and
                b.     when inhaled, ingested, or absorbed into the bodies of persons who used
 it, who were nearby while it was being used, or who entered fields or orchards where it had
 been sprayed or areas near where it had been sprayed, it was likely to cause neurological
 damage that was both permanent and cumulative, and repeated exposures were likely to cause
 neurodegenerative disease, including Parkinson’s disease.
        121.    As a direct and proximate result of Chevron U.S.A. Inc., the Syngenta
 Defendants, Does One through One Hundred, and their corporate predecessors’ breach of
 implied warranty, Plaintiff suffered the injuries herein described.
        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in
 Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein
 incurred, attorneys’ fees and all relief as this Court deems just and proper. Additionally,
 Plaintiff demands a jury trial on all issues contained herein.
                                 COUNT V- Punitive Damages
        122.    Plaintiff incorporates by reference each allegation set forth in preceding
 paragraphs as if fully stated herein.
        123.    Defendants’ conduct as alleged herein was done with oppression, fraud, and
 malice. Defendants were fully aware of the safety risks of Paraquat. Nonetheless, Defendants
 deliberately crafted their label, marketing, and promotion to mislead farmers and consumers.
        124.    This was not done by accident or through some justifiable negligence. Rather,
 Defendants knew that it could turn a profit by convincing the agricultural industry that
 Paraquat did not cause Parkinson’s Disease, and that full disclosure of the true risks of
 Paraquat would limit the amount of money Defendants would make selling Paraquat in
 California. Defendants’ objective was accomplished not only through its misleading labeling,

                                                                                           22
Case 6:21-cv-02159-RRS-PJH Document 1 Filed 07/23/21 Page 23 of 24 PageID #: 23




 but through a comprehensive scheme of selective fraudulent research and testing, misleading
 advertising, and deceptive omissions as more fully alleged throughout this pleading. Plaintiff
 was denied the right to make an informed decision about whether to purchase, use, or be
 exposed to an herbicide, knowing the full risks attendant to that use. Such conduct was done
 with conscious disregard of Plaintiff’s rights.
        125.     There is no indication that Defendants will stop their deceptive and unlawful
 marketing practices unless they are punished and deterred. Accordingly, Plaintiff requests
 punitive damages against the Defendants for the harms caused to Plaintiff.
        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in
 Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein
 incurred, attorneys’ fees and all relief as this Court deems just and proper. Additionally,
 Plaintiff demands a jury trial on all issues contained herein.
                                    PRAYER FOR RELIEF
        WHEREFORE, Plaintiff requests this Court to enter judgment in Plaintiff’s favor and
 against the Defendants for:
        a.       actual or compensatory damages in such amount to be determined at trial and
 as provided by applicable law;
        b.       exemplary and punitive damages sufficient to punish and deter the Defendants
 and others from future fraudulent practices;
        c.       pre-judgment and post-judgment interest;
        d.       costs including reasonable attorneys’ fees, court costs, and other litigation
 expenses; and
        e.       any other relief the Court may deem just and proper.




                                                                                            23
Case 6:21-cv-02159-RRS-PJH Document 1 Filed 07/23/21 Page 24 of 24 PageID #: 24




                              DEMAND FOR JURY TRIAL
        Plaintiffs and the other members of the Class hereby demand a trial by jury on all
 claims so triable.

        This 23rd day of July, 2021.



                                          Respectfully submitted,


                                          /s/ Stephen J. Herman___________
                                          Stephen J. Herman, La. Bar No. 23129
                                          Joseph E. “Jed” Cain, La. Bar No. 29785
                                          Mikalia M. Kott, La. Bar No. 30733
                                          HERMAN HERMAN & K ATZ, LLC
                                          820 O’Keefe Avenue
                                          New Orleans, Louisiana 70113
                                          Telephone: (504) 581-4892
                                          E-Mail: sherman@hhklawfirm.com


                                          Ravi K. Sangisetty, La. Bar No. 30709
                                          SANGISETTY LAW FIRM, LLC
                                          3914 Canal Street
                                          New Orleans, Louisiana 70119
                                          Telephone: (504) 662-1016
                                          Facsimile: 504-662-1318
                                          E-Mail: rks@sangisettylaw.com

                                          Attorneys for Plaintiff




                                                                                       24
